Case 16-30883   Doc 45   Filed 05/16/19 Entered 05/16/19 12:24:18   Desc Main
                           Document     Page 1 of 5
Case 16-30883   Doc 45   Filed 05/16/19 Entered 05/16/19 12:24:18   Desc Main
                           Document     Page 2 of 5
Case 16-30883   Doc 45   Filed 05/16/19 Entered 05/16/19 12:24:18   Desc Main
                           Document     Page 3 of 5
Case 16-30883   Doc 45   Filed 05/16/19 Entered 05/16/19 12:24:18   Desc Main
                           Document     Page 4 of 5
Case 16-30883   Doc 45   Filed 05/16/19 Entered 05/16/19 12:24:18   Desc Main
                           Document     Page 5 of 5
